Case 1:20-mj-07357-JCB Document 3-1 Filed 10/21/20 Page 1 of 7

20-MJ-7357-JCB

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

1, Neil Sullivan, state:

INTRODUCTION AND AGENT BACKGROUND

I. ] make this affidavit in support of an application for a search warrant under Federal
Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic investigative
technique, described in Attachment B, to determine the location of the cellular device assigned
call number 978-566-5708 (“Target Phone 2”), described in Attachment A.

2. ] am a Deputy U.S. Marshal with the United States Marshals Service (“USMS”)
and have been since October 15, 1995. I am currently assigned to the Investigations Unit of the
USMS in Boston, MA, where my primary responsibility is the apprehension of state and federal
fugitives. | also work fugitive investigations with the USMS Fugitive Task Force, which includes
members of local, state, and federal law enforcement agencies throughout Massachusetts.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show that there is sufficient probable cause for the requested warrant and does not set forth all
of my knowledge about this matter.

4, One purpose of applying for this warrant is to determine with precision Target
Phone 2’s location. However, there is reason to believe Target Phone 2 is currently located in
Lawrence, MA because, as described in detail below, there is probable cause to believe that Target
Phone 2 is used by ESTEBAN NIVAR-ARAUJO and a confidential source confirmed that
NIVAR-ARAUJO was recently in Lawrence. Additionally, Target Phone 2 has called numerous

taxi companies in the Lawrence, MA area. Pursuant to Rule 41(b)(2), law enforcement may locate
Case 1:20-mj-07357-JCB Document 3-1 Filed 10/21/20 Page 2 of 7

Target Phone 2 outside the district provided the device is within the district when the warrant is
issued.

5. ESTEBAN NIVAR-ARAUJO was charged with a violation of 21 U.S.C.
§§ 841(a)(1) and 841(b)(1)(B)(vi) on October 2, 2020 and is the subject of an arrest warrant. There
is probable cause to believe that Target Phone 2’s location will assist law enforcement in arresting
NIVAR-ARAUJO, who is a “person to be arrested” within the meaning of Federal Rule of
Criminal Procedure 41(c)(4).

6. Because collecting the information authorized by this warrant may fall within the
statutory definitions of a “pen register” or a “trap and trace device,” see 18 U.S.C. § 3127(3) &
(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18
U.S.C. §§ 3121-3127. This warrant therefore includes all the information required to be included
in a pen register order. See 18 U.S.C. § 3123(b)(1).

PROBABLE CAUSE

7. On July 29, 2019, the Court issued a criminal complaint, charging ESTEBAN
NIVAR-ARAUJO with Possession with Intent to Distribute 400 Grams or More of Fentanyl, in
violation of 21 U.S.C. §§ 841(a){1) and 841(b)(1)(A)(vi). See 19-MJ-7269-JCB. The Court also
issued a warrant for NIVAR-ARAUJO’s arrest. Jd.

8. On October 2, 2020, on motion of the United States, the Court granted leave to
dismiss the July 29, 2019 criminal complaint against NIVAR-ARAUJO. On that same date, the
Court issued a new criminal complaint, charging NIVAR-ARAUJO with Possession with Intent
to Distribute 40 Grams or More of Fentanyl, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B)(vi), and issued a new warrant for NIVAR-ARAUJO’s arrest. See 20-MJ-7335-
Case 1:20-mj-07357-JCB Document 3-1 Filed 10/21/20 Page 3 of 7

JCB. The order for the production of the records sought herein is in aid of the United States’
ongoing investigation into NIVAR-ARAUJO’s whereabouts.

9. Since July 29, 2019, the USMS and the U.S. Drug Enforcement Administration
(“DEA”) have made efforts to locate and apprehend NIVAR-ARAUJO. To date, those efforts
have been unsuccessful.

10. = In July 2019, during a drug investigation, the DEA determined that NIVAR-
ARAUJO had been utilizing cell phone number 978-943-8970 (“Target Phone 1”).

Lt. On March 31, 2020, subscriber and call detail records were received from
T-Mobile on Target Phone |, pursuant to an administrative subpoena. Target Phone | had no
listed subscriber information and was activated on March 26, 2019. An analysis of the call detail
records confirmed that Target Phone 1| had called Maria Dilone seventy-seven (77) times,
making her one of the top called numbers of Target Phone 1. Dilone was an associate of
NIVAR-ARAUJO and had allowed NIVAR-ARAUJO to rent a room in her residence in
Lawrence, MA. Target Phone | also called Melba Lopez one hundred forty-seven (147) times,
making her one of the top called numbers of Target Phone 1. The exact relationship between
Lopez and NIVAR-ARAUJO is unknown, but they both were at some time living at 51
Basswood Street in Lawrence, MA. Target Phone | also called Santo Nivar sixty-five (65)
times, making him one of the most frequently called numbers of Target Phone 1. Santo Nivar is
likely a relative of NIVAR-ARAUJO due to sharing the same uncommon name of Nivar. Target
Phone | had also called two Dominican Republic numbers fifty-two (52) and twenty-four (24)
times, respectively. NIVAR-ARAUJO is known to be from the Dominican Republic. The call
detail records also confirmed that Target Phone | ceased making calls on July 25, 2019, which is

the exact date that DEA encountered NIVAR-ARAUJO during a drug investigation.
3
Case 1:20-mj-07357-JCB Document 3-1 Filed 10/21/20 Page 4 of 7

12. In April 2020, the DEA learned from a confidential source, and the DEA then
advised the USMS, that NIVAR-ARAUJO had been spotted in Lawrence, MA. Law
enforcement also learned from the confidential source that NIVAR-ARAUJO was using the
phone number 978-566-5708, i.e., Target Phone 2.

13. On September 28, 2020, the USMS received call detail records and subscriber
information from T-Mobile on Target Phone 2, pursuant to an administrative subpoena. Target
Phone 2 was a pre-paid phone with no listed subscriber. It was activated on March 16, 2020.
USMS Investigators evaluated the call detail records on Target Phone 2 in an effort to confirm
that ESTEBAN NIVAR-ARAUJO was truly utilizing it. The call detail records revealed Target
Phone 2 had called twenty-two (22) numbers that Target Phone | had previously called in 2019.
Target Phone 2 called Melba Lopez thirty (30) times, a frequency similar to that with which
Target Phone | had called Lopez. As noted above, Lopez and NIVAR-ARAUJO had lived at the
same address in Lawrence, MA. Target Phone 2 also called Santo Nivar two (2) times. Santo
Nivar is a likely relative of NIVAR-ARAUJO. Target Phone 2 had also called the same two
Dominican Republic numbers that Target Phone | had called in 2019. Target Phone 2 called
these Dominican numbers fifty (50) times and twenty-six (26) times, respectively. Target Phone
2 is active as of the date of this affidavit.

MANNER OF EXECUTION

14. In my training and experience, I have learned that cellular phones and other
cellular devices communicate wirelessly across a network of cellular infrastructure, including
towers that route and connect individual communications. When sending or receiving a
communication, a cellular device broadcasts certain signals to the cellular tower that is routing

its communication. These signals include a cellular device’s unique identifiers.

4
Case 1:20-mj-07357-JCB Document 3-1 Filed 10/21/20 Page 5 of 7

15. To facilitate execution of this warrant, law enforcement may use an investigative
device or devices capable of broadcasting signals that will be received by Target Phone 2 or
receiving signals from nearby cellular devices, including Target Phone 2. Such a device may
function in some respects like a cellular tower, except that it will not be connected to the cellular
network and cannot be used by a cell phone to communicate with others. The device may send a
signal to Target Phone 2 and thereby prompt it to send signals that include the unique identifier
of the device. Law enforcement may monitor the signals broadcast by Target Phone 2 and use
that information to determine Target Phone 2’s location, even if it is located inside a house,
apartment, or other building.

16. The investigative device may interrupt cellular service of phones or other cellular
devices within its immediate vicinity. Any service disruption to non-target devices will be brief
and temporary, and all operations will attempt to limit the interference with such devices. In
order to connect with Target Phone 2, the device may briefly exchange signals with all phones or
other cellular devices in its vicinity. These signals may include cell phone identifiers. The
device will not complete a connection with cellular devices determined not to be Target Phone 2,
and law enforcement will limit collection of information from devices other than Target Phone 2.
To the extent that any information from a cellular device other than Target Phone 2 ts collected
by the law enforcement device, law enforcement will delete that information, and law
enforcement will make no investigative use of it absent further order of the Court, other than

distinguishing Target Phone 2 from all other cellular devices.
Case 1:20-mj-07357-JCB Document 3-1 Filed 10/21/20 Page 6 of 7

AUTHORIZATION REQUEST

17. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will
function as a pen register order under 18 U.S.C. § 3123.

18. ‘| further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until
30 days from the end of the period of authorized surveillance. This delay is justified because
there is reasonable cause to believe that providing immediate notification of the warrant may
have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the
subscriber or user of Target Phone 2 would seriously jeopardize the ongoing investigation, as
such a disclosure would give that person an opportunity to destroy evidence, change patterns of
behavior, notify confederates, and continue to flee from prosecution. See 18 U.S.C.

§ 3103a(b){1). There is reasonable necessity for the use of the technique described above, for the
reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

19. ‘I further request that the Court authorize execution of the warrant at any time of
day or night, owing to the potential need to locate Target Phone 2 outside of daytime hours.

20. ‘I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.
Case 1:20-mj-07357-JCB Document 3-1 Filed 10/21/20 Page 7 of 7

Neh lf

Neil Sullivan

Deputy US Marshal, US Marshals Service
Sworn telephonically pursuant to

Fed. R. Crim. P. 41(d)(3)

Subscribed and sworn to via telephone in accordance with Rule 4.1 of the Federal Rules of
Criminal Procedure on October 21, 2020.

obde Go Pk JENNIFER C. BOAL

United ef Magistrate Judge
District of Massachusetts

 

 
